UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6625



PEDRO DE LOS SANTOS,

                                              Plaintiff - Appellant,

          versus


ROBERT E. BRADENHAM, II, U.S. Attorney;
BELINDA BAKER, Law Enforcement; RICHARD D.
DAWES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00215-LMB-TR)


Submitted:   October 31, 2006            Decided:   November 13, 2006


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Pedro De Los Santos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pedro De Los Santos is serving 144 months in prison for

a 1996 distribution of cocaine base conviction.   In February 2006,

De Los Santos filed a complaint under the Alien Tort Statute,1 28

U.S.C. § 1350 (2000), seeking $2,000,000 in damages on the ground

that the arresting officers and the United States Attorney failed

to advise him of his rights under Article 36 of the Vienna

Convention.2   The district court dismissed the action without

prejudice, concluding that De Los Santos's action was barred by the

holding in Heck v. Humphrey, 512 U.S. 477 (1994), because his

criminal conviction has not been set aside and a judgment in this

action would necessarily imply the invalidity of that conviction.

De Los Santos timely appealed.

          After the district court issued its decision and while

this appeal was pending, the Supreme Court of the United States

decided Sanchez-Llamas v. Oregon, 126 S. Ct. 2669 (2006).      The

Supreme Court noted that Article 36 addresses a foreign national's

entitlement to consular notification concerning his arrest, but

does not implicate any right to consular intervention or cessation


     1
      This statute establishes jurisdiction in the district courts
over a civil action by an alien for a tort committed in violation
of a treaty of the United States. See generally Sosa v. Alvarez-
Machain, 542 U.S. 692 (2004).
     2
      The Vienna Convention on Consular Relations, Apr. 24, 1963,
art. 36, 21 U.S.T. 77, 101, requires an arresting government to
inform a foreign national who has been arrested of his right to
contact his consul.

                                 - 2 -
of the criminal investigation and that violation of any rights

under Article 36 would not trigger application of the exclusionary

rule.    Id. at 2681.   In light of Sanchez-Llamas, we find that the

district court erred by finding De Los Santos's action to be Heck-

barred.3

            Accordingly,   we   vacate    the   district   court's   order

dismissing De Los Santos's action without prejudice pursuant to

Heck and remand for further proceedings consistent with this

opinion.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    VACATED AND REMANDED




     3
      We express no opinion concerning whether Article 36 creates
a private right of action.

                                  - 3 -